The mutilated and nude body of Margaret McDade was found in a cistern located on Maple Avenue in Haddon Heights, Camden County, on August 19, 1945. The cause of death determined by an autopsy was suffocation and the contributing causes were multiple contusions, bruises and lacerations of the body, and shock. In the immediate area there were found two shoes, a red novelty hat, a red feather, an artificial flower, small metal bracelets, a pair of bloody pants, a slip, a dress and a pocketbook containing several items. These were the property of and had been worn by the decedent. The weeds had been trampled down as though caused by a skirmish.
On August 14, 1945, the surrender of Japan was being celebrated and the decedent and her friends and several sailors went to Bellmawr. She remained after the others left and met the defendant for the first time at the Fire Hall. They went to the Creek home, where the party was continued. The festivities broke up after one A.M. on August 15th, at which time the decedent left with the defendant, which was the last time she was seen alive.
Between two and three o'clock on the morning of August 15th the defendant was seen on Black Horse Pike. He was covered with blood. On the evening of August 15th and the following morning the defendant was seen by a number of witnesses who testified he had wide scratches or gouges on his face and hands. A mother and her daughter who lived within 123 yards of the pumping station where the body was found testified they heard terrifying screams of a woman at one-twenty on the morning of August 15th. They were so frightened they made no inquiry.
Police investigation resulted in the arrest of the defendant, who subsequently made a confession in which in substance he admitted meeting the deceased, going to the Creek home with her and from there to Maple Avenue, where he attempted *Page 441 
to have intercourse with her. She complained and hollered and he grabbed her by the throat and choked her and struck her. He knocked her unconscious, took off her clothes, carried her to the pumping station and dumped her in. The defendant was convicted and the penalty of death was imposed.
This brief resume of the facts is sufficient to indicate the guilt of the accused and I think the jury was justified in its verdict. My difficulty is not with the evidence but with the procedure.
The appellant raises five different points on appeal which are disposed of in the main opinion and I am in accord with the conclusions there reached with the exception of the first point raised involving the appellant's constitutional rights in reference to the way and manner in which the supplemental charge to the jury was submitted.
About an hour after the jury had retired to deliberate, the judge announced he "had been notified that the jury had asked whether or not the court would write on a piece of paper the five possible verdicts that in the charge they were instructed they could return." The judge in his own handwriting wrote the five possible verdicts and forwarded it to the jury by the constable who had submitted the jury's request to him.
It is contended — and I think with merit — that the court under these circumstances should have ascended the bench and charged the jury in the presence of the defendant and his counsel.
In State v. Duvel, 4 N.J. Misc. 719 (Sup. Ct. 1926); affirmed, 103 N.J.L. 715 (E.  A. 1927), the jury forwarded a communication in writing to the judge which was received by the clerk, who submitted it to the trial judge by telephone, reduced the answers given to him by the trial judge to writing and delivered the same to the jury. It was admitted that the answers were a correct statement of the law; nevertheless the court held:
"We think that this procedure was so irregular and so likely to be prejudicial to a defendant, and so charged with possibilities of harm and abuse as to require a reversal. *Page 442 
"All the authorities seem to require and insist upon judicial acts of this character being done and performed in open court."
In Leonard's of Plainfield, Inc., v. Dybas, 130 N.J.L. 135
(Sup. Ct. 1943), the court, in considering instructions given by the trial judge to the jury without the presence of the attorney or the defendant, said:
"And it goes without saying that, if supplementary instructions are deemed necessary, they shall be given only in open court in the presence of the parties and their counsel, if they choose to attend, or after affording them an opportunity to be present. This was a requirement of the common law. * * * It would seem that the determinative is not their validity, but the manner of procedure. * * * Moreover, sound policy dictates that there be an adherence at all times to the essentials of trial procedure, and that there be no privy communication between the trial judge and the jury concerning the issues submitted for decision."
The Duvel case, supra, is followed in State v. Weissman,5 N.J. Misc. 625 (Sup. Ct. 1927).
The prosecutor courageously admitted in his brief that "ordinary candor requires the State to concede that the procedure was somewhat irregular and not to be recommended as a general practice."
It is not pleasant to think of the taking of a life except in the precise mode prescribed by law. Here admittedly the proper procedure was not followed and I cannot vote for a conviction when a death penalty is imposed under these circumstances. In a capital case one of the basic rights of the accused is to have a public trial in which his right of personal presence is recognized and maintained and in which the best judicial procedure is rigidly and jealously enforced. It does not suffice to say that although admittedly the essentials of trial procedure were not adhered to, no injury or harm befell the prisoner. Even in State v. Nardella, 108 N.J.L. 148 (E.  A. 1931), the court said:
"It must be conceded that, in a capital case, the better practice is to have the defendant in court at all times during the trial. * * *"
In a capital case the prosecution has a constitutional obligation to abide by and adhere to the best judicial procedure. *Page 443 
Private communications between the court and jury without the presence of the accused cannot be substituted for it as was done here.
For these reasons I am to reverse the judgment below. Mr. Justice Heher authorizes me to say that he concurs in this dissent.
For affirmance — Chief Justice VANDERBILT, and Justices CASE, OLIPHANT, BURLING and ACKERSON — 5.
For reversal — Justices HEHER and WACHENFELD — 2.